Filed 1/3/22 In re E.M. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re E. M. et al., Persons                                  B310996
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No. 20CCJP00026)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 SARAH M.,

           Defendant and Appellant.


       APPEAL from the jurisdictional and dispositional orders
of the Superior Court of Los Angeles County, Sabina A. Helton,
Judge. Affirmed.
      Cristina Gabrielidis, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephanie Jo Reagan, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                      ____________________

      After Sarah’s (mother’s) and Andrew’s (father’s) infant son,
A.G., suffered a broken wrist and broken ribs, the juvenile court
assumed jurisdiction over him and mother’s three-year-old
daughter, E.M. The juvenile court concluded that the broken
bones were nonaccidental trauma. Father does not challenge the
jurisdictional findings. Mother does as to the findings against
her only, and also challenges the juvenile court’s dispositional
order insofar as it removed E.M. from her custody.
      Mother’s arguments ignore the standard of review on
appeal, which requires this court to view the evidence in the light
most favorable to the juvenile court’s jurisdictional order. (In re
R.T. (2017) 3 Cal.5th 622, 633.) Although mother describes this
case as “a battle of the experts,” she relies on expert testimony
the juvenile court discredited. As mother acknowledges, “Two
experts from [C]hildren’s [H]ospital opined that . . . [A.G.]
suffered the injuries while in the care of his parents and believed
they were non-accidental.” Once the proper standard of review is
applied, the record supported the jurisdictional findings against
mother.
      Substantial evidence also supported the juvenile court’s
order removing E.M. from mother’s custody. Mother failed to
accept any responsibility for the physical abuse of A.G., and her
lack of insight supported the juvenile court’s removal of both A.G.




                                    2
and E.M. from mother’s custody. Even if mother did not
personally physically abuse A.G., there was substantial evidence
supporting the finding that absent removal, mother either
could not or would not protect A.G. or E.M. from abuse.
      We affirm the juvenile court’s jurisdictional and
dispositional orders.

                        BACKGROUND
      Mother’s two children are E.M. (born in September 2016)
and A.G. (born in July 2019). Father is A.G.’s presumed father
and also has an older daughter, An.G., who was nine years old
when the dependency proceedings commenced. An.G. is not the
subject of the current appeal. E.M.’s biological father did not
participate in the juvenile court proceedings and is not a party on
appeal.
      A.G. was born with hypoplastic left heart syndrome, a
congenital condition affecting the development of the left side of
his heart. In October 2019, A.G. required a gastronomy tube for
feeding, and the next month he required an oxygen tube to
increase his oxygen levels. These medical conditions, however,
did not predispose A.G. to bone fractures. At the time the
dependency proceedings commenced, mother, father, A.G., E.M.,
and An.G., lived with maternal grandmother. Mother worked
during the day two or three days a week while father stayed
home with the children.

1.    Dr. Karen Kay Imagawa’s summary of A.G.’s medical
      records
    Dr. Karen Kay Imagawa, the director of the Audrey
Hepburn CARES Center at Children’s Hospital Los Angeles
(CHLA), provided a summary of A.G.’s medical records, which




                                    3
was admitted into evidence at the jurisdictional hearing over
mother’s objection. The CARES Center provides medical and
mental health services for victims of child abuse. Dr. Imagawa
described A.G.’s medical conditions from birth until his
placement in foster care.
       A.G. was in and out of hospitals from birth. We recount
that history because the estimated dates of his injuries are
significant to the expert testimony at issue here. From his birth
in July 2019 through August 6, 2019, A.G. remained at Kaiser
Permanente Medical Center (Kaiser). On August 6, 2019, Kaiser
transferred A.G. to CHLA for a “higher level of care, to include
cardiac surgery.” From August 6, 2019 to August 20, 2019, A.G.
remained at CHLA. From August 20, 2019 to August 23, 2019,
A.G. was hospitalized at Kaiser. From August 23, 2019 through
September 27, 2019, A.G. was in his parents’ custody and
attended several follow-up doctor visits. From September 27,
2019 to November 20, 2019, A.G. was hospitalized at CHLA.
A.G. returned to the hospital in September 2019 because of his
failure to thrive.
       On October 10, 2019, an examination showed swelling in
A.G.’s scalp, and the examination prompted further evaluation.1
The next day, a skeletal survey showed that A.G.’s wrist was
fractured. A.G.’s “parents denied any known trauma to explain
[A.G.’s] healing right radius fracture.” A.G. was discharged to his
parents on November 20, 2019.



      1  It is undisputed that A.G. suffered the head injury while
hospitalized and not while in mother or father’s care. The
juvenile court did not rely on the head injury when it assumed
jurisdiction over A.G.




                                    4
       On December 16, 2019, A.G. was admitted to CHLA due to
upper respiratory symptoms. A rib x-ray showed that he had
healing rib fractures “at least 10-14 days old (predating hospital
admission).”
       On February 24, 2020, A.G. was discharged to foster care.
       Dr. Imagawa concluded that the swelling on A.G.’s scalp
“likely occurred while hospitalized.” The wrist fracture “occurred
during a period of time while [A.G.] was out of the hospital (i.e.,
09/13/19-09/20/19).” The rib fractures also occurred while A.G.
was out of the hospital. Dr. Imagawa explained: “Rib fractures
are uncommon injuries in infants/children and have a high
degree of specificity for non-accidental/inflicted trauma and are
generally due to a significant compression of the chest from front
to back . . . such as occurs when forcefully grasping and severely
squeezing the chest. Lateral rib fractures (such as [A.G.’s]) may
result from direct blows but are more usually caused by
significant compression of the chest. Due to the
flexibility/pliability of the rib cage in infants, significant force is
required to fracture ribs.”
       Dr. Imagawa continued: “At this time the family has
reported no known history of trauma to explain [A.G.’s] fractures,
and despite [A.G.’s] complex cardiac condition, laboratory bone
health and radiology studies do not reveal any significant
underlying medical conditions that may predispose [A.G.] to
fractures. Normal routine daily handling of an infant should not
cause fractures, and, at this time non-accidental/inflicted trauma
is the leading diagnosis . . . .”

2.    Petition and amended petition
      On January 3, 2020, the Los Angeles County Department
of Children and Family Services (DCFS) filed a Welfare and



                                      5
Institutions Code2 section 300 petition. DCFS alleged that A.G.
suffered fractures on his ribs and right wrist. “The injuries are
consistent with inflicted trauma. Such injuries would not
ordinarily occur except as the result of deliberate, unreasonable
and neglectful acts by the child’s mother and father . . . .” DCFS
further alleged that the physical abuse of A.G. placed E.M. at
risk of harm. DCFS repeated these allegations under
subdivisions (a), (b)(1), (e), and (j) of section 300. Subdivision (e)
applied only to A.G. and subdivision (j) applied only to E.M.
       On February 27, 2020, DCFS filed a first amended petition.
The amended petition added the allegation that DCFS might
seek an order for no family reunification services.

3.    Detention report
      In advance of the detention hearing, a social worker
interviewed father and mother. Father had no explanation for
A.G.’s broken ribs. Mother reported that since A.G. was moved to
CHLA, he was “discovered to have a broken wrist, a hematoma
on his head and now four broken ribs.” Mother believed the
hospital staff was abusing or neglecting A.G. and requested he be
transferred to a different hospital. Mother reported she was very
careful with A.G. Mother said father took A.G. to the emergency
room after A.G. vomited blood. Mother too had no explanation
for A.G.’s injuries.
      E.M. reported no concerns living with mother and father;
she felt happy and loved in their home. When she was detained,
E.M. started to cry and indicated that she wanted to stay with
mother. Mother and father also cried when the children were

      2 Undesignated statutory citations are to the Welfare and
Institutions Code.




                                     6
removed from their care. A staff member at the Ronald
McDonald House where mother and father were living was
“shocked at the allegations.”

4.    Jurisdiction report
       In advance of the jurisdictional hearing, DCFS reported a
social worker interviewed An.G.’s mother, M.B., who reported
that father abused her and An.G in the past. According to M.B.,
when An.G. was two and a half years old, father was “jerking”
An.G, and broke An.G.’s right arm. M.B. described father as a
“very violent person.” According to M.B., father “would smack
my daughter [An.G.] in the back of her head with his hands. He
would hit her with the heel of his hands . . . . He did that
whenever he did not agree with what she was doing. He used to
punch me in the stomach, legs, and anywhere else that wasn’t
visible. He used to hit me, because he didn’t like my friends or
my coworkers.” M.B. described father as “manipulative,”
emotionally abusive, and sexually abusive.
       DCFS recommended no reunification services for father
and mother.

5.    Jurisdictional hearing
       Three witnesses—two expert physicians and mother—
testified at the jurisdictional hearing. Father did not testify.

      a.    Dr. Phillip Stanley
      Dr. Stanley worked as a radiologist at CHLA and testified
that he “see[s] all the children that [sic] come” into the hospital.
Dr. Stanley had worked in pediatric radiology for 47 years.
Dr. Stanley also worked as a radiology professor at USC. Over
the course of his career, he had read images for over 900,000




                                     7
children. Dr. Stanley was a member of the CARES team for more
than 30 years. Dr. Stanley testified that the CARES team looks
after children who had been abused.
       According to Dr. Stanley, on October 11, 2019, A.G. “had a
swelling on [his] head.” Dr. Stanley said it was difficult to date
the injury, but it had probably occurred a few days earlier.
       On the same day, Dr. Stanley noticed that A.G.’s right
wrist was fractured. Dr. Stanley opined that the fracture was “at
least three weeks old,” and that the fracture had occurred
between September 13 and September 20, 2019. Dr. Stanley
testified that the fracture could not have been two weeks old
because “there is too much healing for that.” Dr. Stanley opined
that the fracture was due to nonaccidental trauma because A.G.
was not mobile and could not have injured himself. The injury
could have been caused by “[g]rabbing the hand and bending it
forward.” It also could have been caused by striking A.G.
       Dr. Stanley rejected the theory that A.G.’s wrist was
fractured when hospital staff at CHLA inserted intravenous
treatment (an IV) in A.G.’s arm or wrist. Dr. Stanley testified,
“[W]e have a special IV team that sets up all the IVs. You know,
we’ve never had an example of them breaking a bone here. I
don’t think this was due to that.” Dr. Stanley further testified
the team who inserts the IVs is “very skilled and very gentle.”
According to Dr. Stanley, the specialized team would not have
broken A.G.’s wrist. Dr. Stanley testified that if a broken bone
had happened at another facility because of the insertion of an IV
it would constitute “gross[ ] mishandl[ing].”
       On December 23, 2019, A.G. returned to CHLA for a
surgical follow-up and Dr. Stanley observed that three of A.G.’s
ribs were healing from fractures. Dr. Stanley indicated that a




                                   8
fourth rib could have been fractured, but that conclusion was not
clear from the x-ray. The rib fractures were “due to squeezing.”
The fractures were “specific for nonaccidental trauma.”
Dr. Stanley further opined that the fractures were between two
and three weeks old (and occurred between December 9 and
December 13, 2019). A.G. was in the care of his parents at that
time. To break A.G.’s rib someone would have had to apply “very
firm and deliberate” force.
       Dr. Stanley stated that “a fair amount of force” was
necessary to break a bone. He testified that A.G. had normal
bones and was not predisposed to fractures. He further opined
that the procedure to repair A.G.’s underdeveloped heart could
not cause rib fractures.

      b.    Dr. Thomas Grogan
       Dr. Thomas Grogan, a pediatric orthopedic surgeon,
testified on mother’s behalf. Dr. Grogan had practiced almost
30 years and seen over 50,000 patients, including about 1,000
patients when they were under three months old.
       With respect to A.G.’s wrist, Dr. Grogan testified A.G.
“did not do it himself. It was something that was done to him.”
Dr. Grogan believed that someone bent A.G.’s wrist towards the
palm causing the fracture to occur. He opined the fracture
occurred two to three weeks before the October 11, 2019 image of
the fracture. Dr. Grogan further opined that “it occurred shortly
after his admission to the hospital on September 27, 2019.” The
“fracture pattern is suggestive of someone holding . . . the wrist in
a fashion that frequently is done when we’re looking to start an
IV.” When A.G. was admitted his “extremities had full range of
motion without any limitation or pain” suggesting the injury
occurred after A.G. had been admitted. Dr. Grogan testified that



                                     9
“we’re dealing with trainees a lot of times who are not the most
skilled caregivers, and I think sometimes excessive force purely
unintentionally could have been applied which I believe it was in
this case.”
       On cross-examination, Dr. Grogan admitted that the
medical records did not show that A.G. received an IV on
September 27, 2019. Dr. Grogan conceded it would be “distinctly
uncommon” to fracture an infant’s wrist while inserting an IV.
Dr. Grogan heard of an incident at one local hospital, but never
heard of any such incidents at CHLA.
       Dr. Grogan testified that three rib fractures most likely
occurred 10 days to two weeks before December 23, 2019. The rib
fractures were caused by “somebody squeezing the child perhaps
even trying to lift [him] up under the arms and applying too
much pressure . . . .” Rib fractures are “not uncommon in cases of
abuse.” Dr. Grogan believed that “someone simply applied too
much force on that one occasion . . . .” Dr. Grogan opined that
the rib fracture would have caused A.G. pain. According to
Dr. Grogan, a person would have used about “the same amount of
force required to crush a soda can” to break A.G.’s ribs.
       Like Dr. Stanley, Dr. Grogan opined that the rib fracture
occurred while A.G. was in mother and father’s care. In contrast
to Dr. Stanley, Dr. Grogan believed that the wrist fracture
occurred while A.G. was hospitalized at CHLA. Dr. Grogan
acknowledged that wrist and rib fractures are rare in infants.

      c.    Mother
      Mother testified that she was very careful with A.G.
because of his heart condition. According to mother, the whole
family treated him carefully. Father watched A.G. on the days
mother worked.



                                  10
        Mother stated A.G. had biweekly visits at Kaiser where the
doctor would bend A.G.’s arms and legs. A.G. never cried or
screamed when the doctor bent his legs and arms. The doctor
from Kaiser was concerned about A.G.’s weight and sent him to
CHLA. Mother believed that CHLA gave him an IV because A.G.
was malnourished at the time he was admitted to CHLA. Mother
did not see anyone put an IV in A.G.’s arm.
        Mother testified that a technician at CHLA who was taking
an x-ray, dropped a plate on A.G.’s head. Mother was unhappy
with A.G.’s care at CHLA and asked that he be transferred to
Kaiser. Mother believed that medical staff at CHLA broke A.G.’s
wrist and ribs.
        Mother testified that she never hurt A.G. and she did not
think father ever hurt A.G. Mother’s position was that she and
father “did nothing to harm” A.G. Mother also testified that she
still lived with father.
        Mother stated that she participated in a parenting program
for 28 weeks. Mother further testified she participated in one
individual therapy session; she also completed an anger
management course. Mother received a certificate indicating
that the anger management program lasted 10 weeks. Mother’s
visits with A.G. and E.M. were monitored, and the monitors
reported no concerns.

      d.    Counsel’s arguments concerning jurisdiction
            and disposition
      The parties argued extensively. As relevant on appeal,
both mother’s and father’s counsel argued that neither parent
was responsible for A.G.’s wrist injury or his broken ribs.
Mother’s counsel contended the court should not credit
Dr. Stanley’s opinions, and that if mother or father inflicted any



                                   11
injury, “it was probably an accident.” Father’s counsel argued
that the children would not be at risk if released to their parents’
custody, emphasizing that mother and father were willing to care
for A.G.’s special needs and made sure that he attended his
scheduled medical appointments.
      In contrast, counsel for E.M. and A.G. argued that the
physical abuse of A.G. by mother and/or father posed a risk to
both A.G. and E.M. and that both children should be removed
from mother and father’s custody. DCFS similarly argued that
physical abuse by mother and/or father injured A.G. and placed
both children at risk especially given mother and father’s denial
of any responsibility.

      e.    The juvenile court’s findings
       The juvenile court sustained the petition, except it rejected
DCFS’s request for no reunification services. The court
explained, “The parents have no explanation of how [A.G.]
sustained his fractured wrist. I think that’s undisputed. They
offered through their expert Dr. Grogan that perhaps it was
caused through an IV insertion. [¶] However, Dr. Stanley opined
that based on his vast experience, the wrist fracture given the
stage of healing happened before [A.G.’s] admission to the
hospital. That would mean it happened while he was under the
care of his parents. [¶] Dr. Stanley . . . is a member of the CHLA
CARES team, and it is his specific job to opine whether a child’s
injuries happened as a result of abuse of not.”
       “Dr. Stanley also stated that CHLA has a specialized team
of medical professionals who do IV insertion for children. In his
over 40 years of experience, he’s never seen a child suffer a
broken wrist as the result of an IV insertion. [¶] Dr. Imagawa’s
letter supports this conclusion.” “Dr. Grogan does not have



                                    12
firsthand knowledge of the IV insertion procedure at CHLA . . .
whereas Dr. Stanley who works there does have that experience.”
      “As to the rib fractures, the parents have no explanation
how that injury may have occurred. Both experts agreed it
occurred as a result of compression to the chest. Dr. Grogan
stated it would take about the force of crushing a soda can.
Dr. Stanley also opined that it would take significant force likely
caused by a squeezing injury. [¶] Dr. Imagawa stated rib
fractures in babies are uncommon and are a good indicator of
nonaccidental trauma.”
      The court continued, “I find it highly unlikely that a young
baby would sustain [on] two separate occasions of broken bones
at the hands of a hospital that gears itself specifically towards
the treatment of children.”
      With respect to disposition, the court provided mother and
father with reunification services. The court indicated that
mother and father took no responsibility and “it seems to be [a]
complete denial in [an] effort to blame the hospital.” “I don’t see
that there is any insight by the parents at this time despite their
limited participation in programs, and we are talking [about] two
very young children who are extremely vulnerable.” The court
removed A.G. and E.M. from mother and father’s custody.

                         DISCUSSION

A.    We Exercise Our Discretion to Consider Whether
      Mother Was an Offending Parent
      Mother does not challenge the juvenile court’s assertion of
jurisdiction over A.G. and E.M., and father did not appeal. She
does, however, challenge the jurisdictional findings against her
and the dispositional order removing E.M from her custody.




                                   13
       We exercise our discretion to review jurisdictional findings
against mother to the extent a reversal would mean the
difference between mother being an “ ‘offending’ ” versus
a “ ‘non-offending’ ” parent. (In re Quentin H. (2014)
230 Cal.App.4th 608, 613; see ibid. [choosing to consider one
parent’s challenge to jurisdiction even though the jurisdictional
findings as to the other parent were uncontested because the
outcome determined whether the appealing parent was
offending].) As mother points out, the jurisdictional findings also
supported the dispositional order removing E.M. from her
custody.
       Once we conclude, as we have below, that the jurisdictional
order is supported under section 300, subdivision (b)(1), we
decline to consider mother’s further argument that the juvenile
court erred in assuming jurisdiction under section 300,
subdivisions (a), (e) and (j). Even if mother could demonstrate
that one of several grounds for jurisdiction was unsupported, this
court could offer no effective relief. (In re Madison S. (2017) 15
Cal.App.5th 308, 329.) Jurisdiction based on mother’s conduct
described in section 300, subdivision (b)(1) would exist regardless
of this court’s conclusions with respect to any other jurisdictional
grounds. (Madison S., at p. 329; see also In re Ashley B. (2011)
202 Cal.App.4th 968, 979 [juvenile court jurisdiction is
appropriate if the evidence supports one jurisdictional finding].)
Mother also fails to identify any harm derivative of multiple
bases, as opposed to one basis for jurisdictional findings against
mother. (In re I.J. (2013) 56 Cal.4th 766, 773 [when one basis for
jurisdiction is supported, appellate court need not consider
whether other alleged statutory grounds for jurisdiction are
supported by substantial evidence]; In re I.A. (2011)




                                    14
201 Cal.App.4th 1484, 1493 [declining to exercise discretion to
review jurisdiction finding where the father “has not suggested a
single specific legal or practical consequence from this finding,
either within or outside the dependency proceedings”].)

B.    Substantial Evidence Supported the Jurisdictional
      Findings Against Mother
       “ ‘In reviewing the jurisdictional findings . . . , we look to
see if substantial evidence, contradicted or uncontradicted,
supports them. [Citation.] In making this determination, we
draw all reasonable inferences from the evidence to support the
findings and orders of the dependency court; we review the record
in the light most favorable to the court’s determinations; and we
note that issues of fact and credibility are the province of the trial
court.’ [Citations.]” (In re R.T., supra, 3 Cal.5th at p. 633.)
“Substantial evidence indicates more than a smidgeon or trace; it
must be meaningful and significant and cannot be merely
speculative.” (In re Ma.V. (2021) 64 Cal.App.5th 11, 22.)
       The juvenile court did not err in making jurisdictional
findings against mother based on section 300, subdivision (b)(1).
Section 300, subdivision (b)(1) allows the juvenile court to assert
jurisdiction upon a finding that “[t]he child has suffered, or there
is a substantial risk that the child will suffer, serious physical
harm or illness, as a result of the failure or inability of his or her
parent or guardian to adequately supervise or protect the child,
or the willful or negligent failure of the child’s parent or guardian
to adequately supervise or protect the child from the conduct of
the custodian with whom the child has been left . . . .”
       Here, the evidence shows that mother failed adequately to
protect A.G. The evidence viewed in the light most favorable to
the juvenile court’s jurisdictional order demonstrates that while



                                    15
A.G. was in mother and father’s care, A.G. suffered on separate
occasions a fractured wrist and three or four fractured ribs. The
fractures were the result of inflicted trauma. Mother did not
protect A.G. from these traumas. These injuries individually and
cumulatively show that mother was unable to protect A.G. The
juvenile court reasonably could infer that mother also was unable
to protect E.M., whose youth made her particularly vulnerable,
because mother took no steps to protect A.G. and did not
acknowledge any responsibility for A.G.’s injuries. Mother just
blamed the hospital. There was literally no expert testimony in
support of mother’s blaming the hospital, at least regarding the
multiple rib fractures. Even Dr. Grogan dated those injuries as
occurring while A.G. was in her parents’ care and testified about
force equivalent to crushing a soda can causing A.G.’s rib
fractures.
       Mother’s contrary explanation ignores the standard of
review. Mother argues that “mistakes do happen at hospitals—
all the time . . . .” In her reply brief, mother argues that “the
most likely explanation for [A.G.’s injuries] was the one Dr.
Grogan identified.” Mother emphasizes Dr. Grogan’s testimony
that A.G.’s wrist injury could have been caused by the insertion
of an IV. Even if the evidence had shown that a staff member at
CHLA inserted an IV into A.G.’s wrist, the juvenile court credited
Dr. Stanley’s testimony that the specialized team at CHLA would
not have broken A.G.’s wrist.
       In his 30-year career, Dr. Grogan was aware of one injury
similar to A.G.’s broken wrist caused by the insertion of an IV,
but the injury did not occur at CHLA. Dr. Grogan identified no
support for his view that CHLA could have made a mistake in
inserting an IV. Specifically, his hypothesis that a “trainee” may




                                  16
have inserted an IV in A.G.’s arm, and testimony that “we’re
dealing with trainees . . . who are not the most skilled caregivers”
was pure speculation. Dr. Grogan’s testimony that A.G. could
have been injured during the insertion of an IV was all the more
speculative given that there was no evidence that anyone even
inserted an IV in A.G. at the relevant time, when A.G.’s wrist
was fractured. Indeed, mother testified that she was not aware
that anyone inserted an IV, and she identified no hospital record
showing that anyone at CHLA had inserted an IV in
September 2019, when A.G.’s wrist was fractured.
       In finding Dr. Stanley more credible, the juvenile court
summarized its thought process: “Dr. Grogan does not have
firsthand knowledge of the IV insertion procedure at CHLA or
the IV insertion team at UCLA; whereas Dr. Stanley who works
there does have that experience.” We do not reweigh the juvenile
court’s credibility determinations. (In re R.T., supra, 3 Cal.5th at
p. 633.) We must affirm an order that is supported by
substantial evidence even if other evidence, or other inferences
from the evidence, would have supported a contrary finding.
(In re N.M. (2011) 197 Cal.App.4th 159, 168.) Mother’s focus on
Dr. Grogan’s testimony on appeal is thus to no avail given our
standard of review.
       Mother’s argument that A.G. and E.M. were not at risk of
harm at the time of the jurisdictional hearing also ignores our
standard of review. Mother emphasizes the evidence in her favor
rather than relying on the evidence in the light most favorable to
the juvenile court’s order. Although mother correctly points out
that she participated in various classes, mother ignores the
juvenile court’s finding that those classes did not assist mother
because she continued to deny the abuse and demonstrate a lack




                                   17
of insight. The record unequivocally demonstrates that at the
time of the jurisdictional hearing, mother blamed hospital staff
for A.G.’s injuries. The juvenile court could thus reasonably
conclude, as it did, that mother lacked the insight needed to
protect A.G. and E.M.
       Relying on her own testimony at the jurisdictional hearing,
mother argues that she was a “highly concerned” parent and
infers from that that she was a “non-abusive parent.” Even if
mother were the “non-abusive parent,” she failed to protect her
infant son from physical abuse so severe that it resulted in
numerous fractures, and she failed to testify or otherwise show
she would protect her young daughter. Mother’s failure to
protect A.G. placed both A.G. and his three-year-old half sister
E.M. at risk of physical abuse supported the juvenile court’s
assumption of jurisdiction under section 300, subdivision (b)(1).

C.    Mother Demonstrates No Error in the Order
      Removing E.M. From Mother’s Custody
      Mother argues that the juvenile court erred when it
removed E.M. from her custody. Mother argues that E.M. “was
perfectly healthy and well cared for and showed no signs of
abuse. [E.M.] denied any allegations of physical abuse and stated
she loved Mother. [Citation.] [E.M.] was well bonded to
Mother . . . .” Mother also emphasizes that she took classes prior
to the jurisdictional hearing.3
      To remove E.M. from her custodial parents, the juvenile
court was required to find that removal was necessary by clear


      3 On appeal, mother does not suggest reasonable means
other than removal to protect E.M.




                                   18
and convincing evidence. (§ 361, subd. (c).)4 We review the order
to determine “whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it
highly probable that the fact was true.” (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1011; In re Nathan E. (2021) 61 Cal.App.5th
114, 123.) We review the record in the light most favorable to
the juvenile court’s order and give deference to the juvenile
court’s credibility determinations. (Conservatorship of O.B.,
at pp. 1011–1012.)
      Substantial evidence under this heightened standard of
review supported the juvenile court’s order removing E.M. from
mother’s custody. The evidence shows that mother either abused
A.G. or failed to protect A.G. from abuse. Mother failed to take
responsibility for the abuse that occurred while A.G. was in her
custody. Instead, she blamed the hospital for A.G.’s broken
bones, notwithstanding the fact that according to Drs. Imagawa
and Stanley, A.G. was not in the hospital when these injuries
occurred. Although mother took classes, she failed to gain any
insight into the circumstances leading to jurisdiction and failed to
show that she would protect E.M.5 Even if, as Dr. Grogan

      4 Section 361, subdivision (c)(1) provides in pertinent part
that a dependent child shall not be taken from her parents’
physical custody “unless the juvenile court finds clear and
convincing evidence” that “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s” custody.
      5E.M.’s counsel argued that E.M. should not remain in
mother’s care.




                                   19
suggested, “someone simply applied too much force on . . . one
occasion,” mother offered no evidence to support the conclusion
that she would protect E.M. from the force sufficient to break
A.G.’s bones.
       The fact that mother continued to live with father, who,
according to M.B., abused An.G. when An.G. was close in age to
E.M. further supports the juvenile court’s finding that E.M. was
at risk of harm.6 The juvenile court did not have to wait until
E.M. suffered an injury to remove her from mother’s care. (In re
R.V. (2012) 208 Cal.App.4th 837, 849.) The “focus” is on
“adverting harm to the child.” (In re D.B. (2018) 26 Cal.App.5th
320, 328.) Substantial evidence supported the juvenile court’s
finding under clear and convincing evidence that E.M. was at
substantial risk of harm if returned to mother’s custody and
there were no reasonable means to protect E.M. absent removal.
(§ 361, subd. (c).)




      6  The juvenile court recognized that M.B. could potentially
have been biased but nonetheless considered M.B.’s testimony in
making its rulings: “Although I’m not relying on this entirely,
there is the additional evidence of statements from [M.B.]
detailing her own treatment by the father during their
relationship, and the fact that [An.G.] also suffered similar
injuries when she was two-and-a-half years old. I agree there is
the possibility of motive or bias in these statements, but this
evidence is also in the record.”




                                   20
                         DISPOSITION
      The juvenile court’s jurisdictional and dispositional orders
are affirmed.
      NOT TO BE PUBLISHED.



                                           BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                   21